Name: 2003/885/EC: Council Decision of 17 November 2003 concerning the conclusion of the Agreement on the application of certain Community acts on the territory of the Principality of Monaco
 Type: Decision
 Subject Matter: Europe;  health;  European construction;  European Union law
 Date Published: 2003-12-19

 Avis juridique important|32003D08852003/885/EC: Council Decision of 17 November 2003 concerning the conclusion of the Agreement on the application of certain Community acts on the territory of the Principality of Monaco Official Journal L 332 , 19/12/2003 P. 0041 - 0041Council Decisionof 17 November 2003concerning the conclusion of the Agreement on the application of certain Community acts on the territory of the Principality of Monaco(2003/885/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community and in particular Article 133 in conjunction with Article 300(3), first subparagraph thereof,Having regard to the proposal from the Commission,Whereas:(1) The Commission has negotiated on behalf of the Community an Agreement on the application of certain Community acts on the territory of the Principality of Monaco.(2) Certain tasks for implementation have been attributed to the Joint Committee established under the Agreement, and in particular the power to amend certain aspects of the annexes thereto.(3) The appropriate internal procedures should be established to ensure the proper functioning of the Agreement and it is necessary to empower the Commission to agree to certain amendments to the Agreement and to take certain decisions for its implementation.(4) The Agreement should be approved,HAS DECIDED AS FOLLOWS:Article 1The Agreement between the European Community and the Principality of Monaco on the application of certain Community acts on the territory of the Principality of Monaco is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person(s) empowered to sign, on behalf of the Community, the Agreement referred to in Article 1 in order to bind the Community. The President of the Council or his designate(s) shall, on behalf of the Community, notify to Monaco the completion of the procedures as provided for in Article 6(1) of the Agreement.Article 31. The Community shall be represented by the Commission on the Joint Committee set up under Article 3 of the Agreement.2. The position to be taken by the Community in the Committee shall be determined by the Council on a proposal by the Commission; the Council shall act by the same voting rule as that applicable for the adoption of the Community act concerned.3. By derogation to paragraph 2, the Commission shall adopt the Community's position on decisions concerning the addition of Community acts to the Annex of the Agreement, when the acts in question amend acts already contained therein.Done at Brussels, 17 November 2003.For the CouncilThe PresidentF. Frattini